

EXHIBIT 10.2


Restricted Stock Award Number: __________
Purchase ID Number: ____

POWERWAVE TECHNOLOGIES, INC.


RESTRICTED STOCK AWARD AGREEMENT
UNDER
2010 OMNIBUS INCENTIVE PLAN
 
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into as of
(date) by and between (name) (hereinafter referred to as “Purchaser”) and
Powerwave Technologies, Inc., a Delaware corporation (hereinafter referred to as
the “Company”), pursuant to the Company’s 2010 Omnibus Incentive Plan (the
“Plan”).  Any capitalized term not defined herein shall have the same meaning
ascribed to it in the Plan.
 
R E C I T A L S:
 
A. Purchaser is an employee, director, or Consultant, and in connection
therewith has rendered services for and on behalf of the Company or its
Affiliates.
 
B. The Company desires to issue shares of common stock to Purchaser for the
consideration set forth herein to provide an incentive for Purchaser to remain
in the service of the Company and to exert added effort towards its growth and
success.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties agree as follows:
 
1. Issuance of Shares.  The Company hereby offers to issue to Purchaser an
aggregate of (number of shares) (# shares) shares of Common Stock of the Company
(the “Shares”) on the terms and conditions herein set forth.  Unless this offer
is earlier revoked in writing by the Company, Purchaser shall have ten (10) days
from the date of the delivery of this Agreement to Purchaser to accept the offer
of the Company by executing and delivering to the Company two copies of this
Agreement, without condition or reservation of any kind whatsoever, together
with the consideration to be delivered by Purchaser pursuant to Section 2 below,
if applicable.
 
2. Consideration.  The purchase price for the Shares shall be Price ($0.00) per
share, or a total of Price ($0.00).
 
3. Vesting of Shares.
 
(a) Subject to Section 3(b) below, the Shares acquired hereunder shall vest and
become “Vested Shares” as to (# shares) shares of common stock on (Date) (the
“First Vesting”).  Commencing the following ___________, the Shares shall become
Vested Shares, with respect to the remaining shares, at a vesting rate of
(amount) (#) per quarter on the same day of the month on which the First Vesting
occurred and continuing on the same day of each successive quarter until vested
in full, if, and only if, the Purchaser provides “Continuous Service” (as
defined below) through each such vesting date, such that 100% of the shares
shall be Vested Shares on (date). Shares which have not yet become vested are
herein called “Unvested Shares.”  No additional shares shall vest after the date
of termination of Purchaser’s Continuous Service.
 
As used herein, the term “Continuous Service” means (i) employment by either the
Company or any parent or subsidiary corporation of the Company, or by any
successor entity following a Change in Control, which is uninterrupted except
for paid vacations or sick days in accordance with Company policy, as
applicable,  (ii) service as a member of the Board of Directors of the Company
until Purchaser resigns, is removed from office, or Purchaser’s term of office
expires and he or she is not reelected or (iii) so long as Purchaser is engaged
as a Consultant.  Any leave of absence or other time off work, whether or not
approved by the Company, shall result in a suspension of Purchaser’s Continuous
Service, and during such time no Shares shall vest unless provided otherwise in
writing by the Committee to Purchaser.  The Purchaser’s Continuous Service shall
not terminate merely because of a change in the capacity in which the Purchaser
renders service to the Company or a corporation or subsidiary corporation
described in clause (i) above.  For example, a change in the Purchaser’s status
from an employee to a Non-Employee Director will not constitute an interruption
of the Purchaser’s Continuous Service, provided there is no interruption in the
Purchaser’s performance of such services.  Notwithstanding the foregoing, for
any employee of a subsidiary of the Company located outside the United States,
such employee’s Continuous Service shall be deemed terminated upon the
commencement of such employee’s “garden leave period,” “notice period,” or other
similar period where such employee is being compensated by such subsidiary but
not actively providing service to such subsidiary.
 
(b) Notwithstanding Section 3(a) above, if Purchaser holds Shares at the time a
Change in Control occurs, and (x) the Change in Control is not approved by a
majority of the Continuing Directors (as defined below), or (y) the acquiring or
successor entity (or parent thereof) does not agree to provide for the
continuance or assumption of this Agreement or the substitution for this
Agreement of a new agreement of comparable value covering shares of a successor
corporation (with appropriate adjustments as to the number and kind of shares
and the purchase price), then all “Repurchase Rights” (as defined in Section 4
below) shall automatically terminate immediately prior to the consummation of
such Change in Control and the Shares subject to those terminated Repurchase
Rights shall immediately vest in full.  Notwithstanding the foregoing sentence,
if pursuant to a Change in Control approved by a majority of the Continuing
Directors the acquiring or successor entity (or parent thereof) provides for the
continuance or assumption of this Agreement or the substitution for this
Agreement of a new agreement of comparable value covering shares of a successor
corporation (with appropriate adjustments as to the number and kind of shares
and the purchase price), then the Repurchase Rights shall not terminate and
vesting of the Shares shall not accelerate in connection with such Change in
Control to the extent this Agreement is continued, assumed or substituted for;
provided, however, if Purchaser’s Continuous Service is terminated without Cause
or pursuant to a Constructive Termination (as defined below) within 24 months
following such Change in Control, all Repurchase Rights shall terminate and
vesting of the Shares or any substituted shares shall accelerate in full
automatically effective upon such termination.  For purposes of this Section 3,
the following terms shall have the meanings set forth below:
 
(i) “Cause” means, with respect to a Purchaser’s Continuous Service, the
termination by the Company of such Continuous Service for any of the following
reasons: (A) The continued, unreasonable refusal or omission by the Purchaser to
perform any material duties required of him by the Company if such duties are
consistent with duties customary for the position held with the Company; (B) Any
material act or omission by the Purchaser involving malfeasance or gross
negligence in the performance of Purchaser’s duties to, or material deviation
from any of the policies or directives of, the Company; (C) Conduct on the part
of Purchaser which constitutes the breach of any statutory or common law duty of
loyalty to the Company; including the unauthorized disclosure of material
confidential information or trade secrets of the Company; or (D) any illegal act
by Purchaser which materially and adversely affects the business of the Company
or any felony committed by Purchaser, as evidenced by conviction thereof,
provided that the Company may suspend Purchaser with pay while any allegation of
such illegal or felonious act is investigated.  In the event that the Purchaser
is a party to an employment agreement or other similar agreement with the
Company or any Affiliate that defines a termination on account of “Cause” (or a
term having similar meaning), such definition shall apply as the definition of a
termination on account of “Cause” for purposes hereof, but only to the extent
that such definition provides the Purchaser with greater rights.  A termination
on account of Cause shall be communicated by written notice to the Purchaser,
and shall be deemed to occur on the date such notice is delivered to the
Purchaser.
 
 
1

--------------------------------------------------------------------------------

 
 
(ii) “Constructive Termination” shall mean a termination of employment by
Purchaser within sixty (60) days following the occurrence of any one or more of
the following events without the Purchaser’s written consent (i) any reduction
in position, title, overall responsibilities, level of authority, level of
reporting, base compensation, annual incentive compensation opportunity,
aggregate employee benefits or (ii) a request that Purchaser’s location of
employment be relocated by more than fifty (50) miles.  In the event that the
Purchaser is a party to an employment agreement or other similar agreement with
the Company or any Affiliate (or a successor entity) that defines a termination
on account of “Constructive Termination,” “Good Reason” or “Breach of Agreement”
(or a term having a similar meaning), such definition shall apply as the
definition of “Constructive Termination” for purposes hereof in lieu of the
foregoing, but only to the extent that such definition provides the Purchaser
with greater rights.  A Constructive Termination shall be communicated by
written notice to the Committee, and shall be deemed to occur on the date such
notice is delivered to the Committee, unless the circumstances giving rise to
the Constructive Termination are cured within five (5) days of such notice.
 
(iii) “Continuing Director” means any member of the Board of Directors of the
Company who was a member of the Board prior to the adoption of the Plan, and any
person who is subsequently elected to the Board if such person is recommended or
approved by a majority of the Continuing Directors.
 
4. Reconveyance Upon Termination of Service.
 
(a) Repurchase Right.  The Company shall have the right (but not the obligation)
to repurchase all or any part of the Unvested Shares (the “Repurchase Right”) in
the event that the Purchaser’s Continuous Service terminates for any
reason.  Upon exercise of the Repurchase Right, the Purchaser shall be obligated
to sell his or her Unvested Shares to the Company, as provided in this Section
4.  If the Purchase Price paid for the Shares is zero, then upon termination of
Continuous Service Purchaser shall be obligated to transfer his or her Unvested
Shares to the Company without consideration.
 
(b) Consideration for Repurchase Right.  The repurchase price of the Unvested
Shares (the “Repurchase Price”) shall be equal to the Purchase Price, if any, of
such Unvested Shares.
 
(c) Procedure for Exercise of Reconveyance Option.  For sixty (60) days after
the Termination Date or other event described in this Section 4, the Company may
exercise the Repurchase Right by giving Purchaser and/or any other person
obligated to sell written notice of the number of Unvested Shares which the
Company desires to purchase.  The Repurchase Price for the Unvested Shares shall
be payable, at the option of the Company, by check or by cancellation of all or
a portion of any outstanding indebtedness of Purchaser to the Company, or by any
combination thereof.
 
(d) Notification and Settlement.  In the event that the Company has elected to
exercise the Repurchase Right as to part or all of the Unvested Shares within
the period described above, Purchaser or such other person shall deliver to the
Company certificate(s) representing the Unvested Shares to be acquired by the
Company within thirty (30) days following the date of the notice from the
Company.  The Company shall deliver to Purchaser against delivery of the
Unvested Shares, checks of the Company payable to Purchaser and/or any other
person obligated to transfer the Unvested Shares in the aggregate amount of the
Repurchase Price, if any, to be paid as set forth in paragraph 4(b) above.
 
(e) Deposit of Unvested Shares.  Purchaser shall deposit with the Company
certificates representing the Unvested Shares, together with a duly executed
stock assignment separate from certificate in blank, which shall be held by the
Secretary of the Company.  Purchaser shall be entitled to vote and to receive
dividends and distributions on all such deposited Unvested Shares.
 
(f) Termination.  The provisions of this Section 4 shall automatically terminate
in accordance with Section 3(b) above.
 
(g) Assignment.  The Company may assign its Repurchase Right under this Section
4 without the consent of the Purchaser.
 
5. Restrictions on Unvested Shares.  Unvested Shares may not be sold,
transferred, pledged, or otherwise disposed of, except that such Unvested Shares
may be transferred to a trust established for the sole benefit of the Purchaser
and/or his or her spouse, children or grandchildren.  Any Unvested Shares that
are transferred as provided herein remain subject to the terms and conditions of
this Agreement.
 
6. Adjustments Upon Changes in Capital Structure.  In the event that the
outstanding Shares of Common Stock of the Company are hereafter increased or
decreased or changed into or exchanged for a different number or kind of shares
or other securities of the Company by reason of a recapitalization, stock split,
combination of shares, reclassification, stock dividend, or other change in the
capital structure of the Company, then Purchaser shall be entitled to new or
additional or different shares of stock or securities, in order to preserve, as
nearly as practical, but not to increase, the benefits of Purchaser under this
Agreement, in accordance with the provisions of Section 12.2 of the Plan.  Such
new, additional or different shares shall be deemed “Shares” for purposes of
this Agreement and subject to all of the terms and conditions hereof.
 
7. Shares Free and Clear.  All Shares purchased by the Company (or otherwise
returned to the Company) pursuant to this Agreement shall be delivered by
Purchaser free and clear of all claims, liens and encumbrances of every nature
(except the provisions of this Agreement and any conditions concerning the
Shares relating to compliance with applicable federal or state securities laws),
and the purchaser thereof shall acquire full and complete title and right to all
of such Shares, free and clear of any claims, liens and encumbrances of every
nature (again, except for the provisions of this Agreement and such securities
laws).
 
 
2

--------------------------------------------------------------------------------

 
 
8. Limitation of Company’s Liability for Nonissuance; Unpermitted Transfers.
 
(a) The Company agrees to use its reasonable best efforts to obtain from any
applicable regulatory agency such authority or approval as may be required in
order to issue and sell the Shares to Purchaser pursuant to this Agreement.  The
inability of the Company to obtain, from any such regulatory agency, authority
or approval deemed by the Company’s counsel to be necessary for the lawful
issuance and sale of the Shares hereunder and under the Plan shall relieve the
Company of any liability in respect of the nonissuance or sale of such Shares as
to which such requisite authority or approval shall not have been obtained.
 
(b) The Company shall not be required to:  (i) transfer on its books any Shares
of the Company which shall have been sold or transferred in violation of any of
the provisions set forth in this Agreement, or (ii) treat as owner of such
shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such shares shall have been so transferred.
 
9. Notices.  Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Committee may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business,
Attention:  the Chief Financial Officer, and if to the Purchaser, at his or her
most recent address as shown in the employment or stock records of the Company.
 
10. Binding Obligations.  All covenants and agreements herein contained by or on
behalf of any of the parties hereto shall bind and inure to the benefit of the
parties hereto and their permitted successors and assigns.
 
11. Captions and Section Headings.  Captions and section headings used herein
are for convenience only, and are not part of this Agreement and shall not be
used in construing it.
 
12. Amendment.  This Agreement may not be amended, waived, discharged, or
terminated other than by written agreement of the parties.
 
13. Entire Agreement.  This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior or contemporaneous written or oral agreements and
understandings of the parties, either express or implied.
 
14. Assignment.  Purchaser shall have no right, without the prior written
consent of the Company, to (i) sell, assign, mortgage, pledge or otherwise
transfer any interest or right created hereby, or (ii) delegate his or her
duties or obligations under this Agreement.  This Agreement is made solely for
the benefit of the parties hereto, and no other person, partnership, association
or corporation shall acquire or have any right under or by virtue of this
Agreement.
 
15. Severability.  Should any provision or portion of this Agreement be held to
be unenforceable or invalid for any reason, the remaining provisions and
portions of this Agreement shall be unaffected by such holding.
 
16. Counterparts.  This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one agreement and any party hereto
may execute this Agreement by signing any such counterpart.  This Agreement
shall be binding upon Purchaser and the Company at such time as the Agreement,
in counterpart or otherwise, is executed by Purchaser and the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
17. Applicable Law.  This Agreement shall be construed in accordance with the
laws of the State of California without reference to choice of law principles,
as to all matters, including, but not limited to, matters of validity,
construction, effect or performance.
 
18. No Agreement to Employ. Nothing in this Agreement shall affect any right
with respect to continuance of employment by the Company or any of its
subsidiaries.  The right of the Company or any of its subsidiaries to terminate
at will the Purchaser’s employment at any time (whether by dismissal, discharge
or otherwise), with or without cause, is specifically reserved, subject to any
other written employment agreement to which the Company and Purchaser may be a
party.
 
19. “Market Stand-Off” Agreement.  Purchaser agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities (including any acquisition transaction where Company
securities will be used as all or part of the purchase price), Purchaser will
not sell or otherwise transfer or dispose of any Shares held by Purchaser
without the prior written consent of the Company or such underwriter, as the
case may be, during such period of time, not to exceed 180 days following the
effective date of the registration statement filed by the Company with respect
to such offering, as the Company or the underwriter may specify.
 
20. Tax Elections.  Purchaser understands that Purchaser (and not the Company)
shall be responsible for the Purchaser’s own tax liability that may arise as a
result of the acquisition of the Shares. Purchaser acknowledges that Purchaser
has considered the advisability of all tax elections in connection with the
purchase of the Shares, including the making of an election under Section 83(b)
under the Internal Revenue Code of 1986, as amended (“Code”); Purchaser further
acknowledges that the Company has no responsibility for the making of such
Section 83(b) election.  In the event Purchaser determines to make a Section
83(b) election, Purchaser agrees to timely provide a copy of the election to the
Company as required under the Code.
 
21. Attorneys’ Fees.  If any party shall bring an action in law or equity
against another to enforce or interpret any of the terms, covenants and
provisions of this Agreement, the prevailing party in such action shall be
entitled to recover reasonable attorneys’ fees and costs.
 
[Signature Page Follows]
 

 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

THE COMPANY:
POWERWAVE TECHNOLOGIES, INC.
 
PURCHASER:
   
 
 
By:
  (Print Name)
 
Name:      
Address:
  
Title:  
 
 



 
 
5

--------------------------------------------------------------------------------

 


CONSENT AND RATIFICATION OF SPOUSE
 
The undersigned, the spouse of _____________________, a party to the attached
Restricted Stock Award Agreement (the “Agreement”), dated as of _______________,
hereby consents to the execution of said Agreement by such party; and ratifies,
approves, confirms and adopts said Agreement, and agrees to be bound by each and
every term and condition thereof as if the undersigned had been a signatory to
said Agreement, with respect to the Shares (as defined in the Agreement) made
the subject of said Agreement in which the undersigned has an interest,
including any community property interest therein.
 
I also acknowledge that I have been advised to obtain independent counsel to
represent my interests with respect to this Agreement but that I have declined
to do so and I hereby expressly waive my right to such independent counsel.
 
 
 

 Date: ___________________  _____________________________________________  
(Signature)
 
 _____________________________________________
  (Print Name)

 





 
 
6

--------------------------------------------------------------------------------

 
